Exhibit 10.24 ***Text Omitted and Filed Separately with the Securities and Exchange Commission Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 FOURTH AMENDMENT TO COLLABORATION AGREEMENT This Fourth Amendment (“Fourth Amendment”) to the Collaboration Agreement (the “Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La Roche Inc., with an office and place of business at 150 Clove Road, Suite 8, Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and Foundation Medicine, Inc., with an office and place of business at 150 Second Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,” and collectively, the “Parties”), as such Agreement was amended by the First Amendment to the Collaboration Agreement dated April 6, 2016 (“First Amendment”), the Second Amendment to the Collaboration Agreement dated June 16, 2016 (“Second Amendment”), and the Third Amendment to the Collaboration Agreement, dated July 25, 2016 (“Third Amendment”), is entered into by and between the Parties and shall be considered effective as of the 20th of December, 2016 (the “Fourth Amendment Effective Date”). Capitalized terms used in this Fourth Amendment and not otherwise defined herein are used with the meanings ascribed to them in the Agreement. 1. Section 1.27.Section 1.27 of the Agreement is hereby replaced with the following: “1.27 Excepted Activities
